DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
2.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

3.	Claims 1-3 and 5-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
4.	Claim 1 line 6 recites that the “rolled edge has no breaks or indentations…”  Examiner cannot find support for this negative limitation within the Specification; therefore, the metes and bounds of this definition of a rolled edge are not readily understood.  For purposes of examining the claims on the merits, Examiner considers a 
5.	Claims 2-3 and 5-10 fail to cure the deficiencies.
Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 1-3 and 5-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hartman (US 4795084 A) in view of Blower et al. (US 6179204 B1; hereinafter Blower) and Keppler (US 1755694 A).
	Regarding claims 1-3, 5-8, and 10, Hartman teaches a corner structure and blank for a rolled edge tray or tray cover comprising modifying a blank having a flat edge wherein a rolled edge blank is made by folding a major panel (2/4) and a minor panel (6/8) and affixing to an inside of a blank (36/38; see Fig. 2); and assembling the tray wherein a rolled edge (via folds 27/29/31/33) is on a top edge of each of the major and the minor panels across the entire tray and wherein the rolled edge has no breaks or 
	Blower teaches a die cut corrugated lock tray with rolled edges assembled by running the rolled edge blank on tray forming equipment (see Fig 6; and Col 6 lines 14-21).  It would have been obvious to one of ordinary skill in the art at the time of Applicant’s filing to make Hartman’s tray using forming equipment of an assembly line in order to mass produce said tray efficiently (Blower; Col 1 lines 45-55).  Examiner considers automated mass production to be at least 5 times faster than that of erected these trays by hand.  Examiner also notes that the tray, as modified above, is an open top structure capable of holding items that much taller than the height of the tray side walls since the tray is an open top design.
Keppler teaches a rolled edge packing and display box wherein the major panel and minor panel are affixed to the inside of the blank by using glue, hot melt, staples and mixtures thereof (Page 1 lines 70-75).  It would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to further modify Hartman’s tray by securing the sidewalls with staples, as taught by Keppler.
Response to Arguments
9.	Applicant's arguments filed 12/10/2021 have been fully considered but they are not persuasive.  Applicant argues that the prior art fails to teach a tray with a rolled edge; and that said tray is assembled “by running the rolled edge blank on tray forming equipment”, as claimed.
-First, Examiner maintains that there is no support in Applicant’s Specification for the rolled edge having “no breaks or indentations on the top edge of each of the major and minor panels”.  Applicant points to Figure 3 alone for support.  Examiner is not persuaded as Drawings are never to scale and it is unclear that there could be “no breaks or indentations” by that zoomed out image.
-Second, Examiner notes that claims recite that it is the blank itself in its entirety that has a relationship with “tray forming equipment” (see line 4 of Claim 1), so the arguments about specifically placing the rolled edges in contact with said equipment are moot.  The prior art indeed contemplates using equipment in forming trays (see Blower Col 6 lines 14-21; and Figure 6).  It would have been obvious to use Blower’s equipment to form Hartman’s rolled edge trays.  Examiner respectfully maintains all rejections.
Conclusion
10.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER R DEMEREE whose telephone number is (571)270-1982. The examiner can normally be reached 9:00 am - 5:00 pm, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NATHAN J NEWHOUSE can be reached on (571)272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 




/CHRISTOPHER R DEMEREE/Primary Examiner, Art Unit 3734